DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 line 11 states that the pre-forming region defines the first and second jaw members and line 18-19 states “advancing the ...clip from the pre-forming region to the first and second jaw members in the second state”. It would be unclear how the clip can be advanced to the jaw members from the pre-formed state region if the pre-forming region is defined by the jaws. It would seem that the clips are advanced through the jaws to the distal end of the jaws in the  seconds state in light of the specification. The limitations will be interpreted to that the clip ss advanced from the pre-forming region to the distal end of the jaws  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,585,718 to Disch.
As to claims 1, 15, Disch discloses surgical clip applier comprising a drive housing (“handle”, col. 9 ll. 26-36 ), and elongate shaft (2) that extends from the drive housing and an end effector arranged at a distal end of the elongate shaft, the end effector comprising an elongate body (49, figure 2,3), first and second jaw members (3, 4) extending out a distal end of the body (figure 1), a clip track (7, including the path ending at discharge end 27 where clips are located, figure 3,4) provided within the body and containing one or more surgical clips (5, figure 1,4,5), wherein each surgical clip includes a crown (20) and a pair of legs (18,19) extending longitudinally from the crown (figure 10) and diverging from each other at a diverging opening angle (the angle of clips as seen in figure 4,5 10), a pre-forming region (the proximal slanted regions of the jaws 3,4, as seen in figure 10) defined by the first and second jaw members to receive and deform the one or more surgical clips from a first state (figure 12), where the pair of legs diverge at the diverging opening angle, and a second state (figure 13, col. 13 ll.13-25) where the diverging opening angle is minimized (figure 12, 13), and the one or more surgical clips are prepared to be received by the first and second jaw members and crimped (figure 1, col. 10 ll. 28-34).
As to claim 2, Disch discloses the one or more surgical clips comprises a plurality of surgical clips arranged in series within the clips track (figure 12,13), and wherein more distal surgical clips of the plurality of surgical clips are at least partially nested within more proximal surgical clips of the plurality of surgical clips (figure 12,13). 
As to claim 4, 18, Disch discloses a feeder shoe (41) that applies an axial load on the one or more surgical clips positioned within the clip track to promote sequential feeding of the one or more surgical clips; and a feedbar (28) engageable with a distal-most surgical clip of the one or more surgical clips to convey the distal-most surgical clip to the pre-forming region and subsequently to the first and second jaw members (figure 8,9).
As to claim 5, Disch discloses a retention member (47) that engages one or more surgical clips located distally within the clip track and prevents the one or more surgical clips from advancing into the preforming region.
As to claim 6, Disch discloses the retention member comprises passive biasing device (col. 13 ll. 13-20, the tongue is act as a passive biasing device since it is biased to prevent movement in a passive manner).
As to claim 7, Disch discloses the feeder shoe further comprises a compression spring that supplies the axial load (“spring”, col. 12 ll. 23-29).
As to claim 8, 19, Disch discloses the feedbar comprises a first engagement member (the distalmost 34) engagement with the distal-most surgical clip, and a second engagement member (the penultimate to distal most 34, figure 9) located proximal to the first engagement member and simultaneously engagement with a penultimate surgical clip of the one or more surgical clips (figure 8,9, col. 11 ll. 24-39).
As to claim 9, 20, Disch discloses the first and second engagement members cooperatively and sequentially advance the distal-most and penultimate surgical clips into the pre-forming region and the first and second jaw members respectively (figure 8, 9, col. 11 ll. 24-39).
As to claim 10, Disch discloses a distal end of the clip track provides a ramped portion (29 30, as seen in figure 16, the transport element has guide bar 30 which is a ramped portion, and be at the distal end of the clip track) that reposition the one or more surgical clips positioned at the ramped portions such that the feedbar is able to engage and distally advance the one or more surgical clips. 
Claims 1-5, 7, 10-13, 15, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,512,345 to Green.
As to claims 1, 15, Green discloses surgical clip applier comprising a drive housing (12, figure 1), and elongate shaft (18) that extends from the drive housing and an end effector arranged at a distal end of the elongate shaft, the end effector comprising an elongate body (60, figure 3), first and second jaw members (20,22) extending out a distal end of the body (figure 1, 2, 3), a clip track (lumen of 60) provided within the body and containing one or more surgical clips (16, figure 13), wherein each surgical clip includes a crown (30) and a pair of legs (32,34) extending longitudinally from the crown (figure 13) and diverging from each other at a diverging opening angle (the angle of clips as seen in figure 12, 13, 3), a pre-forming region (where 142,144 is located, figure 15) defined by the first and second jaw members to receive and deform the one or more surgical clips from a first state (figure 12, 13, 15, ), where the pair of legs diverge at the diverging opening angle, and a second state (figure 17, 18, 21, col. 5 ll.47-col. 6 ll. 10 where the diverging opening angle is minimized (the clip is closed from figure 12 to figure 21 ), and the one or more surgical clips are prepared to be received by the first and second jaw members and crimped (figure 21, col. 6 ll. 45-50).
As to claim 2, Green discloses the one or more surgical clips comprises a plurality of surgical clips arranged in series within the clips track (figure 3), and wherein more distal surgical clips of the plurality of surgical clips are at least partially nested within more proximal surgical clips of the plurality of surgical clips (figure 3). 
As to claim 3, 17, Green discloses the first and second jaw members are actuated a first time (col. 5 ll. 47-50) to deform a surgical clip of the one or more surgical clips from the first state to the second state, and actuated a second time to crimp the surgical clip between the first and second jaw members (col. 6 ll. 37-40).
As to claim 4, 18, Green discloses a feeder shoe (110) that applies an axial load on the one or more surgical clips positioned within the clip track to promote sequential feeding of the one or more surgical clips; and a feedbar (100) engageable with a distal-most surgical clip of the one or more surgical clips to convey the distal-most surgical clip to the pre-forming region and subsequently to the first and second jaw members (figure 8, col. 4 ll. 61-col. 5 ll. 17).
As to claim 5, Green discloses a retention member (92) that engages one or more surgical clips located distally within the clip track and prevents the one or more surgical clips from advancing into the preforming region.
As to claim 7, Green discloses the feeder shoe further comprises a compression spring that supplies the axial load (120, col. 4 ll. 67-col. 5 ll. 1 ll. 23-29).
As to claim 10, Green discloses a distal end of the clip track provides a ramped portion (143, as seen in figure 16) that reposition the one or more surgical clips positioned at the ramped portions such that the feedbar is able to engage and distally advance the one or more surgical clips.
As to claim 11, Green discloses a method of operating an end effector of a surgical clip applier comprising positioning the end effector adjacent a patient for operation (figure 1), the end effector including an elongate body (60), first and second jaw members (20,22) extending out a distal end of the body (figure 1), a clip track (lumen of 60) provided within the body and containing one or more surgical clips (26), each surgical clip includes a crown (30) and a pair of legs (32,34) extending longitudinally from the crown (figure 13) and diverging from each at an diverging opening angle (figure 13), a pre-forming region (area with 142,144 as seen in figure 15,17) defined by the first and second jaw members, advancing a distal most surgical clip of the one or more surgical clips from the clip track to the preforming region (figure 15, 17), collapsing the first and second jaws (col. 5 ll.46-50) and thereby deforming the distal most surgical clip in the pre-from region from a first state (figure 15) where the pair of legs diverge at the diverging opening angle, to a second state (figure 17,) where the diverging opening angle is minimized (figure 15-17, the angle between the clip legs is decreased), and advancing the distal-most surgical clip from the pre-forming region to the first and second jaw members in the second state (figure 18-23). 
As to claim 12, Green discloses crimping the distal-most surgical clip between the first and second jaw members (col. 6 ll. 37-54).
As to claim 13, Green discloses deforming the distal-most surgical clip in the pre-forming region comprises conveying the distal-most surgical clip to the preforming region with a feedbar (100), actuating the first and second jaw member a first time to deform the distal-most surgical clip to the second state within the pre-forming region (col. 5 ll.45-54).
Claims 1-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2004/0097971 to Hughett.
As to claims 1, 15, Hughett discloses surgical clip applier comprising a drive housing (110, figure 1,2), and elongate shaft (260) that extends from the drive housing and an end effector arranged at a distal end of the elongate shaft, the end effector comprising an elongate body (280, figure 3), first and second jaw members (381a,b, figure 7) extending out a distal end of the body (figure 2, 3), a clip track (lumen of 280) provided within the body and containing one or more surgical clips (CL, figure 1a,3), wherein each surgical clip includes a crown (26) and a pair of legs (22,24) extending longitudinally from the crown (figure 1a) and diverging from each other at a diverging opening angle (the angle of clips as seen in figure 1a, 4, 11a of CL2), a pre-forming region (where 315 is located, figure 11a) defined by the first and second jaw members to receive (the jaw 375 will define the axial extent of the-forming region where 315 is located, as seen in figure 11a, 3) and deform the one or more surgical clips from a first state (figure 11a, the state of CL2 ), where the pair of legs diverge at the diverging opening angle, and a second state (figure 11a, the state of CL1), paragraph 84 where the diverging opening angle is minimized (the clip is closed in figure 11a-e, paragraph 84-91), and the one or more surgical clips are prepared to be received by the first and second jaw members and crimped (figure 11e, paragraph 91, the latching engagement).
As to claim 2, Hughett discloses the one or more surgical clips comprises a plurality of surgical clips arranged in series within the clips track (figure 3, 11a), and wherein more distal surgical clips of the plurality of surgical clips are at least partially nested within more proximal surgical clips of the plurality of surgical clips (figure 3, 11a). 
As to claim 3, 17, Green discloses the first and second jaw members are actuated a first time (paragraph 87, movement and engagement of the jaw hooks with the clip) to deform a surgical clip of the one or more surgical clips from the first state to the second state, and actuated a second time to crimp the surgical clip between the first and second jaw members (paragraph 91, movement of the jaws to hook the clip).
As to claim 4, 18, Hughett discloses a feeder shoe (170) that applies an axial load on the one or more surgical clips positioned within the clip track to promote sequential feeding of the one or more surgical clips (paragraph 62, 70); and a feedbar (330) engageable with a distal-most surgical clip of the one or more surgical clips to convey the distal-most surgical clip to the pre-forming region and subsequently to the first and second jaw members (figure 3, paragraph 66)
As to claim 5, Hughett discloses a retention member (320) that engages one or more surgical clips located distally within the clip track and prevents the one or more surgical clips from advancing into the preforming region (paragraph 86,87).
As to claim 6, Hughett discloses the retention member comprises a passive biasing device (paragraph 69, 83, 86, 87).
As to claim 7, Hughett discloses the feeder shoe further comprises a compression spring that supplies the axial load (342, paragraph 70).
As to claim 8, 19, Hughett discloses the feedbar comprises a first engagement member (345) engagement with the distal-most surgical clip, and a second engagement member (349/347) located proximal to the first engagement member and simultaneously engagement with a penultimate surgical clip of the one or more surgical clips (figure 3, paragraph 71, 84).
As to claim 9, 20, Hughett discloses the first and second engagement members cooperatively and sequentially advance the distal-most and penultimate surgical clips into the pre-forming region and the first and second jaw members respectively (figure 11a-c, paragraph 84-87).
As to claim 10, Hughett discloses a distal end of the clip track provides a ramped portion (143, as seen in figure 16) that reposition the one or more surgical clips positioned at the ramped portions such that the feedbar is able to engage and distally advance the one or more surgical clips.
As to claim 11, Hughett discloses a method of operating an end effector of a surgical clip applier comprising positioning the end effector adjacent a patient for operation (paragraph 52), the end effector including an elongate body (260), first and second jaw members (2381a,b, figure 7) extending out a distal end of the body (figure 3), a clip track (lumen of 280) provided within the body and containing one or more surgical clips (CL), each surgical clip includes a crown (26) and a pair of legs (22,24) extending longitudinally from the crown (figure 1a) and diverging from each at an diverging opening angle (figure 1a, CL3 in figure 11a), a pre-forming region (area where 315 is located as seen in figure 3,4, 11a) defined by the first and second jaw members (the region is at the distal end of the device, which is defined by the jaw members, advancing a distal most surgical clip of the one or more surgical clips from the clip track to the preforming region (figure 11a, paragraph 84), collapsing the first and second jaws (paragraph 86, the enabling of the jaw hooks to properly engage the clip can be the start of collapsing the jaws, structure of the jaw is moving/engaging the clips) and thereby deforming the distal most surgical clip in the pre-form region from a first state (CL1 figure 11a) where the pair of legs diverge at the diverging opening angle, to a second state (CL1, figure 11c ,) where the diverging opening angle is minimized (figure 11a-e, paragraph 87-89), and advancing the distal-most surgical clip from the pre-forming region to the first and second jaw members in the second state (figure 11c-e). 
As to claim 12, Hughett discloses crimping the distal-most surgical clip between the first and second jaw members (paragraph 91, the latching engagement).
As to claim 13, Hughett discloses deforming the distal-most surgical clip in the pre-forming region comprises conveying the distal-most surgical clip to the preforming region with a feedbar (330), actuating the first and second  jaw member a first time to deform the distal-most surgical clip to the second state within the pre-forming region (paragraph 87).
As to claim 14, Hughett discloses wherein the feedbar comprises a first engagement member (345) engageable with the distal-most surgical clip and a second engagement member (347/349) located proximal to the first engagement member, and wherein the advancing the distal-most surgical clip to the first and second jaw members in the second state further comprises: advancing  the distal-most surgical clip to the first and second jaw members with the feedbar and simultaneously engaging the second engagement member on a penultimate surgical clip of the one or more surgical clips and advancing the penultimate surgical clip to the pre-forming region (paragraph 84-87) and actuating the first and second jaw members a second time to crimp the distal-most surgical clip and simultaneously deform the penultimate surgical clip to the second state with the preforming region (paragraph 88-91). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,585,718 to Disch in view of U.S. Patent 5,626,587 to Bishop.
As to claim 16, Disch discloses the device above but is silent about the articulatable wrist joint interposing the end effector and the elongate shaft. 
Bishop teaches a similar device having an articulatable wrist joint (134,136, figure 1, col. 13 ll. 47-67) interposing the end effector and the elongate shaft of a clip applier for the purpose of permitting the application of staples at a large number of location in a variety of orientations of the stapler (col 15 ll. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the articulatable wrist joint of Bishop with the device of Disch in order for purpose of permitting the application of staples at a large number of location in a variety of orientations of the stapler.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2007/0049947 to Menn discloses a similar device and method capable of reading on, rending obvious, or providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771